Citation Nr: 1818256	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to increases in the (10 percent prior to June 10, 2014 and 20 percent from that date) "staged" ratings assigned for first metatarsal cuneiform exostosis of the right foot (right foot disability).

2.  Entitlement to increases in the (10 percent prior to June 10, 2014 and 20 percent from that date) "staged" ratings assigned for first metatarsal cuneiform exostosis of the left foot (left foot disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1961 August 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that continued 10 percent ratings each for right and left foot disabilities and denied TDIU.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.  In September 2014 and April 2016, the Board remanded the case to the RO for additional development.  An interim (December 2017) rating decision increased the ratings to 20 percent each, effective from June 10, 2014.  

The matter of entitlement to a TDIU rating is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to June 10, 2014, the Veteran's right and left foot disabilities were each manifested by symptoms and impairment characteristic of a moderate, but not greater (moderately severe or severe) foot injury.

2.  From June 10, 2014, the Veteran's right and left foot disabilities are shown to each have been manifested by symptoms and impairment reflecting a severe foot disability.

CONCLUSIONS OF LAW

1.  The Veteran's right foot disability warrants "staged" ratings of 10 percent (but no higher) prior to June 10, 2014, and [an increased] 30 percent (but not higher)  from that date.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5284 (2017).

2.  The Veteran's left foot disability warrants "staged" ratings of 10 percent (but no higher) prior to June 10, 2014, and [an increased] 30 percent (but not higher) from that date.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)
The VCAA in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159(a), 3.326(a).  As this appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award, the purpose of statutory notice is served, and such notice is no longer necessary.  A statement of case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.

VA secured the Veteran's pertinent VA and private treatment records.  He was afforded VA examinations in July 2008, August 2009, October 2011 and July 2016.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.
When the appeal is from the initial rating assigned with an award of service connection, the entire period of time from the effective date of the award to the present is for consideration, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.
Residuals of fracture are rated under Code 5284 (for foot injuries), which provides for a 30 percent rating for severe foot injury, a 20 percent rating for moderately severe injury; and a 10 percent rating for moderate injury.  38 C.F.R. § 4.71a.  
The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.
In a January 2007 statement, the Veteran reported that he sustained foot injuries during service.  
On July 2008 VA examination, the Veteran reported daily right and left foot pain rated 10/10.  He reported using a cane daily.  He reported loss of motion, weakness and fatigability in both feet.  The diagnosis was "painful first metatarsal cuneiform exostosis bilaterally".  There were no open lesions or macerated web spaces.  There were hyperkeratoses on the medial aspects of the hallus interphalangeal joint and first metatarsal head, without pain to palpation, bilaterally.  There was no evidence of abnormal weightbearing.  X-rays revealed bilateral mild degenerative changes along the first metatarsophalangeal joints.
An August 2010 letter from the Veteran's private provider notes the Veteran's report of chronic bilateral foot pain due to multiple "bony prominences.  It was noted that the pain is managed with OxyContin 20 mg and Sonata 10 mg (for insomnia due to pain). 

On October 2011 VA examination, the Veteran reported constant bilateral foot pain rated a 10/10, exacerbated by physical activity and relieved by rest and OxyContin.  He also reported pain, weakness and stiffness while standing or walking.  There was no swelling on standing or walking. The diagnosis was bilateral first metatarsal cuneiform.  On examination of both feet there was no edema, disturbed circulation weakness atrophy of the musculature, heat, redness or instability.  There was painful motion and tenderness.  There was no evidence of hammer toes, Morton's metatarsalgia, hallus valgus or hallux rigidus.  The examiner noted that the effects of the Veteran's foot conditions on usual occupation are stiffness, tenderness with active movement and difficulty with prolonged walking or running.

A September 2012 VA treatment record notes the Veteran's report of bilateral foot pain.  He reported that the bone in his feet were digging into his shoes and causing irritation, and that he is unable to wear shoes due to the pain and irritation. 

On February 2013 follow-up treatment, the Veteran reported that his feet are better but he still experiences irritation when wearing shoes.  The diagnosis was bony overgrowth of dorsal feet bilaterally.  

In a June 2014 statement, the Veteran reported that his right and left foot disabilities have worsened and he is no longer able to work.  He reported that his dosage of pain medication has increased.   

In January 2015, X-rays revealed scattered degenerative changes of both feet and bilateral calcaneal enthesopathy. 

On July 2016 VA examination (pursuant to a Board remand), the Veteran reported constant sharp pain in both feet.  He reported flare-ups with increased activity one to two times per week, lasting three to four hours.  He reported functional loss hindering his ability to drive.  The diagnosis was first metatarsal cuneiform exostosis of the right and left foot with associated degenerative arthritis.  The examiner opined that the severity of the foot condition was moderate and that the feet do not require arch supports, custom orthotic inserts or shoe modifications.  The examiner checked the appropriate boxes to indicate there was less movement than normal, pain on movement and weight bearing, deformity, and interference with standing.  He also checked the appropriate box to indicate there was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the left foot is used repeatedly over a period of time.  It was noted that the Veteran constantly used a cane.  The examiner opined that the Veteran's foot conditions would likely impact occupational activity requiring prolonged walking or standing.

The Veteran's right and left foot disabilities have each been assigned staged ratings under Code 5284 (for foot injuries), of 10 percent prior to June 10, 2014, and 20 percent from that date.  At the outset the Board notes that applicability of Codes 5276, 5277, 5279, 5280, 5281, or 5283 has been considered.  However, during the evaluation period the pathology and impairment required for such ratings are either not shown, or are contemplated under Code 5284 (with separate ratings not warranted because prohibited under 38 C.F.R. § 4.14 and alternate ratings not warranted because Code 5284 provides the greater benefit.  Thus, the Board finds that those Codes do not apply (and will not be addressed).

Prior to June 10, 2014, the disability picture presented by each foot disability is mainly one of pain limiting function, and is contemplated by the 10 percent, each, ratings assigned.  The evidence does not show that prior to that date the disability picture of either foot disability approximated one of a moderately severe severity, so as to warrant the next higher (20 percent for bilateral condition) schedular rating.  On May 2010 VA examination, there was tenderness bilaterally, however, there was no pain on palpation and there were no signs of abnormal weight bearing.  Additionally, while the Veteran was seen periodically for complaints of painful feet and irritation and was prescribed narcotic medication, the impact on function was not characteristic of more than a moderate foot injury.  Furthermore, on October 2011 VA examination, the Veteran denied swelling and there was no objective evidence of edema, disturbed circulation weakness atrophy of the musculature, heat, redness or instability of either foot.  The Board notes the Veteran's report that pain occasionally prevented him from wearing shoes; however, instances when this occurred are not documented in the record, and the recollections of periods of such exacerbation in the past are too vague to support staged ratings for such periods.  Hence, ratings for right and left foot disabilities in excess of 10 percent, each, were not warranted prior to June 10, 2014.

The analysis proceeds to whether ratings in excess of 20 percent, each, are warranted for the right and left foot disabilities from June 10, 2014.  The Board finds that 30 percent ratings, each, but no higher, are warranted for the Veteran's right and left foot disabilities from that date.  The evidence shows that from that date, the Veteran's foot disability picture approximates one of severe foot injury so as to warrant the next higher (30 percent) schedular rating (see 38 C.F.R. § 4.3) for each foot.  During that period the Veteran has been seen for complaints of painful feet and the dosage of prescribed narcotic medication was increased.  On July 2016 VA foot examination he reported constant pain and flare-ups with increased activity one to two times per week, lasting three to four hours.  The examiner found that the bilateral foot disabilities chronically compromised weight-bearing and that pain was noted on movement and weight-bearing.  While, the examiner described the foot disabilities as moderate, he checked the appropriate boxes to indicate there was less movement than normal, pain on movement and weight bearing, deformity, and interference with standing , as well as pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups.  Such disability picture may reasonably be considered to approximate severe foot injury.  Accordingly, 30 percent, each, (but no higher) ratings under Code 5284 are warranted for the right and left foot disabilities, each, from June 10, 2014.


ORDER

A 30 percent rating is granted for the Veteran's right foot disability from June 10, 2014, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent prior to June 10, 2014 is denied

A 30 percent rating is granted for the Veteran's left foot disability from June 10, 2014, subject to the regulations governing payment of monetary awards; a rating  in excess of 10 percent prior to June 10, 2014 is denied


REMAND

As a consequence of the grants of 30 percent ratings, each, for the Veteran's right and left foot disabilities, his service-connected disabilities (which are limited to the bilateral foot disabilities) are now rated of 60 percent, combined (with application of the bilateral factor), and he now meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16 (a).  In light of the changed postured of the claim, it would be prejudicial to the Veteran for the Board to consider the claim for TDIU in the first instance, and the claim for a TDIU rating must be remanded to the AOJ for their initial consideration of the claim in light of the fact that the schedular requirements for TDIU are met..

The Board also observes that additional development may be necessary to ascertain the impact of the Veteran's treatment for foot pain with increasing dosages of narcotic medication on his ability to maintain substantially gainful employment consistent with his education and experience.  

The case is REMANDED for the following:

The AOJ should review the record; arrange for any further development necessary (to include a medical opinion regarding the effect on occupational functioning from the Veteran's use of narcotic medication); and readjudicate the claim for TDIU, in light of the Board's grant of 30 percent ratings, each, for the Veteran's service-connected foot disabilities (resulting in a combined rating of 60 percent).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


